Citation Nr: 1449220	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a foot disorder other than tinea pedis, as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2007, and a copy of the transcript is of record.

In November 2007, the Board, in pertinent part, denied the Veteran's claim of service connection for tinea pedis. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order in February 2009, the Court granted a Joint Motion for Remand (Joint Motion), vacating the November 2007 Board decision.  In the Joint Motion the parties agreed that the Board had not fully addressed whether the claimed tinea pedis was aggravated by his service-connected diabetes mellitus.

In July 2009 and June 2013, the Board remanded the claim for additional development of the record.

In September 2013, the matter was returned to the Board.  At that time, the Board bifurcated the appeal into a claim of service connection for tinea pedis, and a claim of service connection for a foot disorder other than tinea pedis, as the record showed various diagnoses involving the feet.  

The Board the denied the claim of service connection for tinea pedis and remanded the above-captioned matter for additional development of the record.    

In January 2014, the Board remanded the claim for further development.

The Board has considered documentation included in VBMS and Virtual VA.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.


REMAND

As noted, in September 2013, the Board bifurcated the Veteran's claim for service connection for a disorder of the feet.  The Board denied service connection for tinea pedis, and remanded the above-captioned claim for treatment records.

In January 2014, the Board noted that the VA examination reports of record involving the feet were limited to the etiology of tinea pedis.   See e.g., VA examination reports of February 2003, December 2010, October 2012, and June 2013.  A medical opinion addressing the claim at bar was needed prior to appellate adjudication.

In April 2014, a VA examination was conducted.  The examiner diagnosed the Veteran with bilateral plantar fasciitis and concluded that "there [was] no evidence that the Veteran's current foot disorder was aggravated nor made worse by any problem connected with his diabetes mellitus."

Contrary to the Board's remand directive, the examiner did not adequately address the issue of secondary service connection.  The examiner offered no opinion on causation.  As to aggravation, the examiner offered a negative opinion, but without a clear rationale.  

In September 2014, the Veteran's representative requested a compliant medical opinion.  The Board agrees and cannot find the April 2014 VA examination report substantially complies with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Court's involvement in this matter has rested on inadequate findings regarding secondary service connection.    

Additionally, as noted by the Board in the last remand, the Veteran's service entrance examination documented pes planus on entry into service.  This should also be addressed by the examiner as directed by the Board.

Finally, the Board notes other current diagnoses of record involving the feet, including onychomycosis, tenosynovitis, and osteoarthritis/degenerative changes.  See VBMS Entries July 22, 2013; April 14, 2014 p.2/23, 15/23 &17/23, respectively.  An opinion on secondary service connection should be obtained as to these disorders as well.  

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The AOJ should provide the Veteran's electronic claims file to the April 2014 VA examiner for an addendum opinion addressing the nature and likely etiology of the claimed bilateral foot disorder, other than tinea pedis (for which service connection has been denied by the Board), and peripheral neuropathy (for which service connection is already in effect).  The examiner is to be provided access to the electronic claims folders.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

On review of the record, the examiner is requested to offer comments and an opinion addressing the following:

(A.)  Did the Veteran's pre-existing pes planus increase in severity during service?  If so, then provide an opinion as to whether the evidence clearly and unmistakably (i.e. undebatable or absolutely certain) demonstrates that the increase was due to the natural progression of the disability.

(B.)  For any foot disorder that did not exist prior to service, including plantar fasciitis, onychomycosis, tenosynovitis, and osteoarthritis/degenerative changes:

     (i.)  Is it at least as likely as not (i.e. there is a 50 percent or greater probability) that any such condition had its clinical onset during service or otherwise was due to an injury or other event or incident of the Veteran's period of active service?
	
     (ii.)  Is it at least as likely as not that any current foot disorder was caused OR aggravated (permanently made worse) by any service-connected disability, including diabetes mellitus?  

The examiner is asked to render these opinions based on the diagnoses of record.  For purposes of adjudication, the following conditions affecting the feet are conceded: 
plantar fasciitis, onychomycosis, tenosynovitis, and osteoarthritis/degenerative changes.

A rationale must be provided for all opinions rendered.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  On readjudcation, the 2006 revision of 38 C.F.R. § 3.310 is not applicable in this case as the claim for service connection was filed before the amendment.  The RO need not deduct the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

